Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of the defendant under the Fifth and Fourteenth Amendments were violated by the introduction into evidence of statements made by the defendant; whether defendant’s right to due process under the Fourteenth Amendment was abridged by conduct of the prosecutor during the trial or by the Judge’s charge to the jury; and whether defendant was sentenced under an ex post facto law in violation of section 10 of article I. The Court of Appeals held that there was no denial of any constitutional right of the defendant. [See 24 F Y 2d 1023.]